Title: From George Washington to Major General John Sullivan, 24 August 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          Head Quarters West point 24th Augt 1779.
        
        I was yesterday favd with yours of the 15th instant from Tioga, and congratulate you upon your success against Chemung and Scheshequenung. This stroke, I hope, will put your junction with General Clinton out of all hazard, after which, I think you have little to fear.
        I have the pleasure to inform you, that in the night of the 18th instant, Major Lee of the Dragoons, with a detachment from the Virginia and Maryland lines and a troop of dismounted Dragoons, completely surprised and carried the Enemy’s strong post at powles Hook. He brought off seven Officers and 151 privates. He imagines about 40 were killed and wounded by the Bayonet, which was alone used, not a Musket having been discharged on our side. Our loss was most trifling.
        The Vicinity of this post to New York, and danger of having his retreat intercepted by a Body thrown over the North River, determined him to bring off his prisoners instantly, and leave the Artillery and Stores.
        European politics bear a very pleasing aspect. We have every Reason to believe that spain has by this time taken a decided part: Great Britain having in the most explicit terms refused to accept of her mediation.
        The long expected Fleet, under Admiral Arbuthnot, has not yet arrived at New York, altho’, if they did actually leave England, they must have been out ninety days. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. In consequence of your letter Governor Clinton immediately put Colo. Pawling upon his March and he was to meet Genl Clinton at Anaquaga the 15th Inst.
        
       